In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Westchester County (Bellantoni, J.), entered February 25, 1993, which, upon a fact-finding order of the same court, entered October 22, 1992, made upon the appellant’s admission that he committed acts which, if committed by an adult, would have constituted the crimes of criminal possession of stolen property in the fourth degree, criminal trespass in the third degree, and assault in the third degree, adjudged him to be a juvenile delinquent, and placed him in the custody of the Division For Youth, Title III, for a period of 12 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
We reject the appellant’s contention that the Family Court violated his right under Family Court Act § 350.1 to a speedy disposition of the charges against him. Owing to the appellant’s continued refusal to cooperate in having a psychological evaluation of him completed, the presentment agency made and the court granted successive motions to adjourn the dispositional hearing. According to the witness called by the presentment agency, a final recommendation with respect to disposition could not be made until the evaluation was completed lest the court act out of a rashness and severity that might have been unfair to the appellant. Therefore, we find the reason stated by the court for the successive adjournments here satisfies the requirement of “special circumstances” within the purview of Family Court Act § 350.1 (5) (see, Matter of Kasheen A., 197 AD2d 572).
We have considered the appellant’s remaining contentions and find them to be without merit. Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.